Citation Nr: 0213901	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-04 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bone cancer, 
claimed as a result of exposure to herbicides.

3.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office.  The Board notes that the veteran has 
submitted all documents to the Washington, DC (RO), and that 
RO has handled the entire claim, during the course of this 
appeal.  Therefore, that RO is listed on the cover page of 
this decision.  

A hearing before a member of the Board in Washington, D.C. 
was scheduled on October 30, 2002, but the veteran, through 
his representative, withdrew his request for the hearing.  
See 38 C.F.R. § 20.704(d) (2002).


REMAND

The veteran's representative in a Report of Contact, dated in 
September 2002, noted that at least one of the issues 
developed for appellate review is still being developed by 
the RO.  The representative requested that the claims file be 
transferred back to the RO to complete the development before 
any decision on the issues is made.  In addition, a cover 
sheet on the claims file indicates that the RO was attempting 
to transfer the claims file to a VA medical center.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran's claims file should be 
transferred to the RO to complete any 
development on the claims not yet 
completed.  

Following completion of the above action, the RO should 
determine whether any of the veteran's claims may be granted.  
If any determination is adverse to the veteran, the veteran 
and his representative should be provided with a supplemental 
statement of the case addressing each issue for which a 
notice of disagreement has been filed.  They should 
thereafter be afforded the opportunity to respond to the 
supplemental statement of the case prior to the return of the 
case to the Board for appellate consideration.  The case must 
be returned to the Board for consideration of any issue in 
appellate status.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




